Citation Nr: 0916705	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appellant should be recognized as the Veteran's 
surviving spouse for the purpose of VA death benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1975.  He died in November 2004.  The appellant was married 
to the Veteran, when he died, and the appellant's status as 
the Veteran's surviving spouse is the question on appeal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the appellant failed to appear at a 
scheduled hearing before the Board.  Without good cause shown 
for the failure to appear, the request for the hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d).  

The claim of whether the appellant should be recognized as 
the Veteran's surviving spouse is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Veteran and appellant were married in the State of 
Florida in January 2000.  In May 2000, a stated court of 
Florida ordered a final judgment of dissolution of marriage 
between the appellant and R. M. 

Where an attempted marriage of a claimant to a veteran is 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died and the claimant entered into 
the marriage without knowledge of the impediment.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j). 

Under 38 C.F.R. § 3.205(c), the claimant's signed statement 
that she had no knowledge of an impediment to the marriage to 
the veteran will be accepted, in the absence of information 
to the contrary, as proof of that fact. 

The determination of a claimant's knowledge of a legal 
impediment is viewed in terms of "what the appellant's state 
of mind was at the time that the invalid marriage was 
contracted.  Lamour v. Peake, 544 F.3rd 1317 (Fed. Cir. 
2008). 

Because the record contains evidence contrary to the 
appellant's statement that she had no knowledge of an 
impediment to her marriage to the Veteran, 
(the date of her marriage to the Veteran in January 2000 and 
the date of the dissolution of her marriage to R.M. in June 
2000), her statement alone is not proof of the fact of her 
having "no knowledge" of an impediment. 

Also because there is a question of whether the appellant's 
marriage to the Veteran may be valid under Florida law even 
though, as here, there was a prior undissolved marriage, 
further development is needed under the duty to assist.  
38 C.F.R. § 3.159. 



Accordingly, the case is REMANDED for the following action: 

1. Ask the appellant for the following:

a). Copies of the mediation 
agreements in December 1999 and in 
May 2000 in her divorce from R.M., 
incorporated by reference in the 
final judgment of dissolution of 
marriage, entered in May 2000; or, 

If copies of the agreements are not 
available, ask the appellant for a 
statement from her legal counsel, 
who represented her in the divorce, 
that the appellant was represented 
in the mediations. 

b). Ask the appellant to document 
when she and the Veteran moved from 
Florida to Jerome, Idaho. 

2. Determine under Florida law, Title 
XLIII, Chapter 741, Domestic Relations, 
FLA. STAT. § 741.211, whether the 
appellant's civil marriage to the Veteran 
in Florida in January 2000 before her 
prior marriage to R. M. was dissolved by 
a Florida court in May 2000, falls under 
the exception that any marriage, which 
though otherwise defective, shall be 
valid if the marriage was entered into by 
the party asserting that the marriage was 
in good faith and the marriage was 
otherwise in substantial compliance with 
Florida law. 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the appellant and her representative a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

